SUPPLEMENT DATED AUGUST 17, 2012 TO PROSPECTUSES DATED APRIL 25, 2007 FOR FUTURITY VARIABLE UNIVERSAL LIFE INSURANCE, FUTURITY SURVIVORSHIP VARIABLE UNIVERSAL LIFE INSURANCE, FUTURITY ACCUMULATOR VARIABLE UNIVERSAL LIFE INSURANCE AND FUTURITY PROTECTOR VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUS DATED MAY 1, 2008 FOR FUTURITY PROTECTOR II VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUS DATED NOVEMBER 3, 2008 FOR FUTURITY SURVIVORSHIP II VARIABLE UNIVERSAL LIFE INSURANCE PROSPECTUS DATED APRIL 29, 2011 FOR FUTURITY ACCUMULATOR II VARIABLE UNIVERSAL LIFE INSURANCE ISSUED BY SUN LIFE ASSURANCE COMPANY OF CANADA (U.S.) SUN LIFE OF CANADA (U.S.) VARIABLE ACCOUNT I On August 9, 2012, shareholders approved the reorganization of the MFS Growth Portfolio (“Growth Portfolio”) into the MFS Growth Series (“Growth Series”).After the close of business on August 17, 2012, all of the assets of the Growth Portfolio will be transferred to the Growth Series and shareholders of the Growth Portfolio will receive shares of the Growth Series in exchange for their Growth Portfolio shares.The Growth Portfolio is no longer an available investment option and all references to that Portfolio are deleted from the prospectus. Please retain this supplement with your prospectus for future reference.
